       Case 1:20-cv-04143-AJN-BCM Document 59 Filed 08/05/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LISA CARMONA,
                Plaintiff,
                                                          20-CV-4143 (AJN) (BCM)
         -against-
                                                          ORDER
 BUILDING MANAGEMENT ASSOCIATES,
 INC., et al.,
                Defendants.
                                                                                          8/5/21
BARBARA MOSES, United States Magistrate Judge.

        At the time this action was referred to me for pretrial management, the fact

discovery deadline was March 31, 2021. (Dkt. No. 25.) As that date approached (and then passed),

plaintiff expressed a concern that defendants' email production – in particular, its production of

emails to and from her account at bmamanagement.com – was deficient. Consequently, on

April 27, 2021, I extended the fact discovery deadline to June 25, 2021, and directed defendants

to "provide a sworn statement, made on personal knowledge, confirming that defendants

preserved and searched plaintiff’s bmamanagement.com account and produced from

that account all non-privileged emails responsive to plaintiff’s discovery requests." (Dkt.

No. 38 ¶ 2.) On May 12, 2021, defendant Latoya Allen, who is an officer of the corporate

defendants, signed an affidavit containing a somewhat different representation: "The

Defendants have conducted an exhaustive search of the computer system used by Defendants

Building Management Associates, Inc. and SEBCO Development, Inc. for any and all further

communications referencing the Plaintiff." (Dkt. No. 44 ¶ 6.) Allen did not expressly confirm

either that plaintiff's bmamanagement.com account had been preserved or that it (as opposed

to defendants' "computer system") had been searched for communications referencing

plaintiff.

        On July 2, 2021, I extended the fact discovery deadline again, to July 23, 2021, and directed

defendants as follows:
      Case 1:20-cv-04143-AJN-BCM Document 59 Filed 08/05/21 Page 2 of 4




       Defendants have represented to the Court that they conducted "an exhaustive
       search" of their "computer system" for "any and all further communications
       referencing the plaintiff." (Dkt. No. 44 ¶ 6.) If and to the extent that search did not
       include a search of plaintiff's bnamanagement.com [sic] email account, defendants
       shall promptly perform that search and produce from that account all non-
       privileged emails responsive to plaintiff's discovery requests. (See Dkt. No. 38 ¶ 2.)
       They shall then certify in writing that they have done so. (See id.) If plaintiff's
       bnamanagement.com [sic] email account no longer exists, or is no longer
       searchable, defendants shall set forth in writing why that is so.

(Dkt. No. 52 ¶ 3 (emphases in the original).)

        July 23 came and went with no additional email production by defendants and no written

certification or explanation. On July 27, 2021, plaintiff sought a conference – scheduled for today

– to discuss her anticipated motion for sanctions, including monetary sanctions and a preclusion

order. (Dkt. Nos. 56, 57.)

       On July 29, 2021, defendants' counsel filed a letter, erroneously designated as a motion,

stating that defendants were making efforts, with the assistance of an IT vendor, to extract

documents "stored on the office computer used by the Plaintiff during her employment with the

Defendants." (Dkt. No. 58.) Counsel anticipated that the documents would be produced prior to

today's discovery conference. (Id.) Counsel did not state whether or to what extent the search of a

single office computer (as opposed to, for example, a search of the company's email server or cloud

account) was equivalent to a search of "plaintiff's bmamanagement.com email account," and made

no representations as to whether that account "no longer exists, or is no longer searchable." During

today's discovery conference, defendants' counsel reported that the extraction process was still

ongoing and that he had not yet seen any of the voluminous emails thereby retrieved.

       The dispute regarding plaintiff's email account is the last remaining unresolved fact

discovery issue. For the reasons discussed during today's conference, defendants will be given one

more opportunity to comply with their discovery obligations with regard to that account before the

Court entertains a sanctions motion. Consequently, it is hereby ORDERED that:


                                                 2
Case 1:20-cv-04143-AJN-BCM Document 59 Filed 08/05/21 Page 3 of 4




1.    No later than September 3, 2021, defendants shall search plaintiff’s

      bmamanagement.com account and produce from that account all non-privileged

      emails responsive to plaintiff’s discovery requests.

2.    No later than September 3, 2021, defendants shall submit to plaintiff and to the

      Court one or more sworn statements, made on personal knowledge, describing in

      detail the efforts undertaken to comply with this Court's Orders dated April 27, July

      2, and today, and stating (a) whether plaintiff's bmamanagement.com email account

      was preserved and searched; (b) if so, how it was preserved (e.g., on defendants'

      dedicated email server, in a cloud account, on a backup device of some kind), when

      it was searched, and by whom; and (c) if not, when and why that account was lost

      or destroyed, and what efforts defendants have made to restore its contents. The

      sworn statement(s) shall specifically address whether and to what extent defendants

      were able to retrieve and review all emails (within the period specified in plaintiff's

      documents demands) that were sent to or from plaintiff's bmamanagement.com

      email account and that were in defendants' possession, custody, or control when

      plaintiff's employment terminated.

3.    The parties shall meet and confer in good faith after September 3, 2021 in an effort

      to resolve any remaining discovery or sanctions disputes concerning plaintiff's

      email account. If they are unable to do so, plaintiff shall file her sanctions motion

      no later than September 24, 2021. Opposition and reply papers shall be filed in

      accordance with Local Civil Rule 6.1(a) unless the parties stipulate to a different

      schedule.

4.    If there is no sanctions motions, the parties shall file a joint status letter, no later

      than September 24, 2021, confirming that fact discovery has closed (or will close

                                         3
     Case 1:20-cv-04143-AJN-BCM Document 59 Filed 08/05/21 Page 4 of 4




             on a date agreed to by the parties) and advising the Court as to whether and when

             the parties anticipate filing dispositive motions.

      This Clerk of Court is respectfully directed to close Dkt. No. 58.

Dated: New York, New York
       August 5, 2021
                                            SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               4
